Case 0:19-cv-62247-RKA Document1 Entered on FLSD Docket 09/09/2019 Page 1 of 8

IN THE UNITED STATES DISTRICT
COURT SOUTHERN DISTRICT OF FLORIDA

FORT LAUDERDALE
HARRIET SILVERGLATE, and JESSE CASE NO.
SILVERGLATE, her husband, JUDGE:

Plaintiffs,
v.

MSC CRUISES SA CO dba MSC DIVINA, a Florida
Profit Corporation, and
MSC CRUISES (USA), INC., a foreign corporation,

Defendants.

/
COMPLAINT AND DEMAND FOR JURY TRIAL
The Plaintiffs, HARRIET SILVERGLATE and JESSE SILVERGLATE, (hereinafter
collectively referred to as “Plaintiffs”), by his undersigned attorneys, sues the Defendants, MSC
CRUISES SA CO dba MSC DIVINA, a Florida Profit Corporation, and MSC CRUISES (USA),

INC., a foreign corporation, and allege as follows:

JURISDICTION AND VENUE

1. This is a maritime action for personal injury damages, involving a slip and
fall on the defendant’s vessel.

2, At all times material hereto, Plaintiffs, are and were residents of Broward County,
Florida, over the age of eighteen (18), and are otherwise sz juris

3. At all times material hereto, Defendant, MSC CRUISES SA CO, Inc.
(“DIVINA”) is and was a Foreign corporation, authorized to do and doing business in the State of
Florida pursuant to the laws of the State of Florida, as MSC CRUISES SA CO, providing cruising

voyages to paying passengers, and owned and operated a cruising vessel known as the MSC

 
Case 0:19-cv-62247-RKA Document1 Entered on FLSD Docket 09/09/2019 Page 2 of 8

DIVINA.

4. At all times material hereto, Defendant, MSC CRUISES (USA), Inc. (“MSC”) is
and was a Foreign corporation, authorized to do and doing business in the State of Florida pursuant
to the laws of the State of Florida, as MSC CRUISES (USA), INC., providing cruising voyages
to paying passengers, and owned and operated a cruising vessel known as the MSC DIVINA.

5. Jurisdiction is proper in this Court pursuant to 28 U.S.C. §1333, which provides
original jurisdiction to the United States District Court, exclusive of state courts, of “any civil case
of admiralty or maritime jurisdiction, saving to suitors in all cases all other remedies to which they
are entitled.”

6. This Court has subject-matter jurisdiction pursuant to 28 U.S.C

7. Venue is proper in The Southern District of Florida because the incident giving rise
to this action, arose from injuries sustained on a sea going cruise that originated from a location
within this District. Further, MSC’s principal place of business is within the District. Finally,
MSC has agreed, in writing, that jurisdiction and venue are proper in the Southern District of
Florida under the terms of the cruise tickets tendered by MSC to Plaintiffs. Copies of the tickets
are in the possession of MSC. |

8. All conditions precedent to bringing this action have occurred or been waived.

COUNT I
PLAINTIFFS’? NEGLIGENCE AGAINST MSC

Plaintiff re-alleges each and every allegation contained in paragraphs 1 through 6 above
as if fully restated herein and further alleges:
9, Atall times material hereto, Defendant, MSC, owned, operated, maintained and/or

otherwise controlled the vessel DIVINA.
Case 0:19-cv-62247-RKA Document1 Entered on FLSD Docket 09/09/2019 Page 3 of 8

10. Atall times material hereto, Plaintiffs, were lawfuily on the subject premises at the
time of the subject incident.

11. At all times material hereto, Defendant, MSC, owed a duty use reasonable care to
protect the Plaintiffs from dangerous condition existing on said premises of which they knew or
should have known.

12. On October 28, 2017, Plaintiff, HARRIET SILVERGLATE, was walking through the
Jazz, Club located on the MSC DIVINA, when she slipped and fell on the tile floor, which caused her
to suffer personal injuries to her face.

13, At all times material hereto, Defendant, MSC, and/or its employees, servants or
agents, acting in the course and scope of their employment, were negligent in on or more of the
following non-exclusive ways:

a. Not properly placing warning signs in or around the register that there was a
danger of slipping because of the condition of the tiled flooring;

b. Creating and/or permitting a dangerous and unsafe condition, to-wit: failing to
keep the tiled flooring safe where it is foreseeable that the tiled flooring would, in
fact be slippery, which is heavily utilized by employees and passengers alike,
constituting a slip hazard;

c. Failing to ensure that the flooring surface was uniformly even and free from loose,
or misplaced items that constitute a slip hazard;

d. Failing to keep the subject flooring free from slip hazards when they knew or
should have known that passenger walked on the flooring while on the ship;

e. Failing to remedy a hazardous condition of which they knew or should have

known;
Case 0:19-cv-62247-RKA Document1 Entered on FLSD Docket 09/09/2019 Page 4 of 8

a

f. Failing to maintain the surface of the subject flooring located inside the subject
vessel;

g, Failing to adopt and enforce reasonable protocols, policies and procedures for
inspecting, cleaning, and/or maintaining flooring inside the subject vessel;

h, Failing to comply with required and/or accepted industry practices, standard
and/or code;

i. Otherwise owning, maintaining, possessing, or controlling the premises where the
subject incident occurred in a dangerous, hazardous and unsafe condition;

j. Failing to inspect the premises for hazardous conditions;

k. Failing to have proper procedures to identify such dangerous, hazardous, and
unsafe condition; and

1. Other negligent actions and/or omissions to be determined through discovery.

13. The latent dangerous condition was created by and/or was known to the Defendant or
his employees or had existed for a sufficient length of time so that Defendant or his employees knew
or should have known of its dangerous condition.

14. As a result of Defendant’s negligence, Plaintiff, HARRIET SILVERGLATE, was
caused to be injured when suddenly and unexpectedly she slipped and fell on the tile flooring in the
Jazz Club on the DIVINA while walking on the tile flooring, causing her to be suffering grievous |
personal injuries requiring medical treatment.

15. Asaresult, Plaintiff, HARRIET SILVERGLATE, suffered bodily injury and resulting
pain and suffering, mental anguish, expense of medical care and treatment. The losses are either

permanent or continuing in nature and Plaintiff could suffer losses in the future.

WHEREFORE, Plaintiff, HARRIET SILVERGLATE, pray for:
Case 0:19-cv-62247-RKA Document1 Entered on FLSD Docket 09/09/2019 Page 5 of 8

a, judgment for damages;

b. cost of suit;

C. prejudgment interest where applicabie;

d. trial by jury as to all issues so triable;

€, attorneys’ fees where applicable; and

f. such other relief as this Court may be deem just and appropriate.
COUNT I

PLAINTIFFS’ NEGLIGENCE AGAINST DIVINA

Plaintiff re-alleges each and every allegation contained in paragraphs | through 6 above
as if fully restated herein and further alleges:

16. At all times material hereto, Defendant, DIVINA, owned, operated, maintained
and/or otherwise controlled the vessel DIVINA.

17. At all times material hereto, Plaintiffs, were lawfully on the subject premises at the
time of the subject incident.

18. At all times material hereto, Defendant, DIVINA, owed a duty use reasonable care to
protect the Plaintiffs from dangerous condition existing on said premises of which they knew or
should have known.

19. On October 28, 2017, Plaintiff, HARRIET SILVERGLATE, was walking through the
Jazz Club located on the MSC DIVINA, when she slipped and fell on the tile floor, which caused her
to suffer personal injuries to her face.

20. At all times material hereto, Defendant, DIVINA, and/or its employees, servants or
agents, acting in the course and scope of their employment, were negligent in on or more of the
following non-exclusive ways:

a. Not properly placing warning signs in or around the register that there was a
Case 0:19-cv-62247-RKA Document1 Entered on FLSD Docket 09/09/2019 Page 6 of 8

danger of slipping because of the condition of the tiled flooring;

b. Creating and/or permitting a dangerous and unsafe condition, to-wit: failing to ,
keep the tiled flooring safe where it is foreseeable that the tiled flooring would, in
fact be slippery, which is heavily utilized by employees and passengers alike,
constituting a slip hazard;

c. Failing to ensure that the flooring surface was uniformly even and free from loose,
or misplaced items that constitute a slip hazard;

d. Failing to keep the subject flooring free from slip hazards when they knew or
should have known that passenger walked on the flooring while on the ship;

e. Failing to remedy a hazardous condition of which they knew or should have
known;

f. Failing to maintain the surface of the subject flooring located inside the subject
vessel;

g. Failing to adopt and enforce reasonable protocols, policies and procedures for
inspecting, cleaning, and/or maintaining flooring inside the subject vessel;

h. Failing to comply with required and/or accepted industry practices, standard
and/or code;

i. Otherwise owning, maintaining, possessing, or controlling the premises where the
subject incident occurred in a dangerous, hazardous and unsafe condition;

j. Failing to inspect the premises for hazardous conditions;

k. Failing to have proper procedures to identify such dangerous, hazardous, and
unsafe condition; and

1. Other negligent actions and/or omissions to be determined through discovery.
Case 0:19-cv-62247-RKA Document1 Entered on FLSD Docket 09/09/2019 Page 7 of 8

21. The latent dangerous condition was created by and/or was known to the Defendant or
his employees or had existed for a sufficient length of time so that Defendant or his employees knew
or should have known of its dangerous condition.

22, As a result of Defendant’s negligence, Plaintiff, HARRIET SILVERGLATE, was
caused to be injured when suddenly and unexpectedly she slipped and fell on the tile flooring in the
Jazz Club on the DIVINA while walking on the tile flooring, causing her to be suffering grievous
personal injuries requiring medical treatment.

23.  Asaresult, Plaintiff, HARRIET SILVERGLATE, suffered bodily injury and resulting
pain and suffering, mental anguish, expense of medical care and treatment. The losses are either

permanent or continuing in nature and Plaintiff could suffer losses in the future.

WHEREFORE, Plaintiff, HARRIET SILVERGLATE, pray for:

a. judgment for damages;
b. cost of suit;
C. prejudgment interest where applicable;

d. trial by jury as to all issues so triable;

e, attorneys’ fees where applicable; and
f. such other relief as this Court may be deem just and appropriate.
COUNT I

LOSS OF CONSORTIUM BY JESSE SILVERGATE

24. ~~ Plaintiff, JESSE SILVERGLATE, repeats and incorporates all prior allegations, as
though fully stated herein.

25. At all material times Plaintiff, JESSE SILVERGLATE, were married, having been

continuously married since August 6, 1978.
Case 0:19-cv-62247-RKA Document1 Entered on FLSD Docket 09/09/2019 Page 8 of 8

26.  Asaresult of the injuries suffered by Plaintiff, HARRIET SILVERGLATE, JESSE
SILVERGLATE, has suffered Loss of Consortium damages, including, but not limited to loss of

support and companionship.

DEMAND FOR JURY TRIAL

The Plaintiffs hereby demand a trial by jury on all issues so triable.

Respectfully submitted,

 

By:

 

8551 W. Sunrise Blvd., Suite 300
Plantation, FL) 33322

T: 954-515-5656

F: 954-515-5657

Eservice:
justicepleadings@justiceinjurylawyer.com
Attorneys for Plaintiffs, Silverglate

Certificate of Service
We hereby certify that a true and correct copy of the foregoing was initially served with

process I accordance with Fla. R. Civ. Pro. 1.070 And Fla. Stat. 4 1.
/

 

 

CAM F. JUSTICE
Fla. Bar No. 11910
ADAM D. BRET
Fla, Bar. No. 102541

 
  
